Citation Nr: 1603668	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-30 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus (diabetes).

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 and a May 2011 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In correspondence received at the Board in March 2015, the Veteran, through his attorney, requested a withdrawal of all outstanding appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD by the Veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 20 percent for diabetes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 10 percent for peripheral neuropathy, left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 10 percent for peripheral neuropathy, right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The withdrawal must include the name of the veteran, the name of the claimant or appellant if other than the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.  

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under 38 C.F.R. § 20.1100(a) will not be effective. 

The Veteran's attorney submitted a March 2015 correspondence bearing the Veteran's name and VA file number, and the statement:  "[the Veteran] has elected not to pursue any further appeals on any outstanding matters.  Accordingly, please be advised that this veteran no longer wishes to pursue any further appeals."  

The Board finds that this statement was made by the Veteran's authorized representative (as listed on Veteran's April 2012 - VA Form 21-22a "Appointment of Individual as Claimant's Representative) and was a clear and unequivocal withdrawal of all issues on appeal.  As the Veteran, through his attorney, has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See 38 U.S.C.A. § 7105 (West 2014) (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).


ORDER

The claim for service connection for PTSD is dismissed.

The claim for an increased rating in excess of 20 percent for diabetes is dismissed

The claim for an increased rating in excess of 10 percent for peripheral neuropathy, left lower extremity is dismissed.

The claim for an increased rating in excess of 10 percent for peripheral neuropathy, right lower extremity is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


